Citation Nr: 0000272	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the second cervical vertebra, currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada.    


FINDINGS OF FACT

1..All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The appellant's service connected residuals of a fracture 
of the second cervical vertebra are principally manifested by 
recurrent complaints of pain and x-ray evidence of 
degenerative changes of the cervical spine.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
the residuals of a fracture of the second cervical vertebra, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.17a, 
Diagnostic Codes 5003, 5010, 5285, 5286, 5287, 5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
the residuals of a simple fracture of the second cervical 
vertebra in a May 1947 rating action, and assigned a zero 
percent rating.  At that time, the RO primarily based its 
decision on the appellant's service medical records which 
showed that in 1946, the appellant was involved in an 
automobile accident.  At that time, the appellant complained 
of an occipital headache and moderate tenderness over the 
upper part of his neck, posteriorly.  The examiner indicated 
that the appellant was neurologically normal.  An x-ray of 
the skull revealed no fracture.  However, an x-ray of the 
cervical spine revealed a fracture of the neural arch of the 
second cervical vertebra on the right, and about 1/2 
centimeters, anterior displacement of C-2 on C-3.  The 
records further showed that a head halter was applied and 
traction was started.  A repeat x-ray which was taken a few 
days later showed "perhaps" a slight improvement of the 
position of C-2 with traction weight increased.  According to 
the records, in May 1946, the appellant's diagnosis was 
changed from diagnosis undetermined (intracranial injury) to 
a simple fracture of the second cervical vertebra.  In June 
1946, the appellant's cast was removed and at that time, the 
appellant had only very slight stiffness of the neck.  The 
records also reflected that in July 1946, the appellant's 
diagnosis was changed from a simple fracture of the second 
cervical vertebra to no disease convalescence leave, and he 
was then placed on 30 day convalescence leave.  Upon the 
appellant's return from convalescence leave in August 1946, 
the appellant's diagnosis was changed from no disease 
convalescence leave to a simple fracture of the second 
cervical vertebra.  

A private medical statement from P.L.H., D.O., dated in 
September 1957, shows that at that time, Dr. H. indicated 
that she had treated the appellant in June 1947 following his 
separation from the military.  According to Dr. H., at that 
time, the appellant gave a history of a fracture of the 
second cervical vertebra in April 1946.  Dr. H. stated that a 
physical examination of the appellant's spinal area showed a 
posterior curve in the lower thoracic area.  An x-ray of the 
cervical spine showed a very slight degree of forward 
displacement of the second cervical vertebra in relation to 
the third.  Dr. H. reported that early arthritic changes were 
noted on the anterior inferior border of the body of the 
second, and on the superior articular facet of the third near 
the posterior aspect of that vertebral body.  According to 
Dr. H., there was no evidence of any compression of the body 
of the second, and that the rest of the cervical vertebral 
bodies presented an essentially normal appearance.  

In October 1957, the appellant underwent a VA examination.  
At that time, he gave a history of his motor vehicle accident 
and of his resulting fracture of his second cervical 
vertebra.  The appellant stated that at present, he suffered 
from dizzy spells, headaches, and pains in the back of his 
neck and the top of his back.  The neurological and 
psychiatric examinations showed no evidence of any 
abnormalities.  The physical examination showed that there 
were no gross deformities of the spine.  The examiner stated 
that there was no tenderness to palpation and that there were 
no muscle spasms.  Cervical motion was normal and did not 
produce any pain or discomfort.  Based on an x-ray of the 
appellant's cervical and dorsal spine, the appellant was 
diagnosed with the following: (1) slight compressive 
deformity of the 9th dorsal vertebral body with slight 
narrowing of the 9th interspace, and (2) degenerative changes 
of the adjacent margins of the vertebral bodies.  The 
examiner indicated that the degenerative changes were due to 
the appellant's old trauma.  

In March 1992, the appellant filed his claim for an increased 
rating for the residuals of a fracture of the second cervical 
vertebra.  In August 1992, the appellant underwent a VA 
examination.  At that time, he complained of pain in his neck 
with headaches over the last 40 years.  The physical 
examination showed that the appellant was able to laterally 
bend his neck to 30 degrees, and rotate to 45 degrees.  The 
examiner noted that there was thoracic kyphosis.  The 
diagnosis included a fracture of the C-2, remote, with 
traumatic arthritis and decreased range of motion, and with 
degenerative disc disease at the C3-4 and C6-7 levels.  The 
examiner further stated that there was no radiculopathy.  An 
x-ray of the cervical spine was interpreted as showing a 
straightened lordotic curve.  The vertebral bodies were well 
maintained in stature throughout that area.  The C3-4 and C6-
7 disc spaces both appeared minimally to moderately narrowed.  
There were marginal hypertrophic osteoarthritic changes at 
all disc space levels below C-3.  The C2-3 apophyseal joints 
appeared fused and the disc at that level appeared vestigial.  
The odontoid was intact, and there were no cervical ribs.  
The diagnoses included the following: (1) the cervical spine 
showed a straightened lordotic curve and the C2-3 apophyseal 
joints appeared fused with formation of a block vertebra at 
that level, and (2) there was also evidence of C3-4 and C6-7 
degenerative disc disease with associated hypertrophic 
osteoarthritic changes.  

In an October 1992 rating action, the RO increased the 
appellant's rating for the residuals of a fracture of the 
second cervical vertebra, from zero percent to 10 percent 
under Diagnostic Codes 5285-5290.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Reno, from October 1992 to February 1993, show that 
in November 1992, the appellant was treated after complaining 
of stiffness in his neck.  At that time, he stated that he 
also had headaches and numbness in his right arm.  According 
to the appellant, the above symptoms were related to his in-
service automobile accident.  The physical examination showed 
that the appellant's sensory was intact and his strength was 
5/5.  The appellant had limited neck motion and rotation.  
The assessment was of status-post spine injury with radicular 
symptoms.  

In November 1992, the appellant submitted statements from the 
following people: (1) Ms. R.C., the appellant's friend, (2) 
Mr. N.H., a friend from work, (3) Ms. J.F., the appellant's 
friend, (4) Mr. J.F., the appellant's friend, (5) Ms. T.N., a 
friend from work, (6) Mr. B.C., the appellant's friend, and 
(7) Mr. L.L., a friend from work.  The statements all support 
the appellant's contention that he suffered from pain and 
stiffness in his neck, and that because of his service-
connected neck disability, he suffered from chronic 
headaches.  

In April 1993, the appellant underwent a VA examination.  At 
that time, he complained that he had numbness in his hands 
which lasted approximately five minutes and then went away on 
its own.  The appellant noted that the numbness was not 
associated with any radicular type discomfort into the upper 
extremities.  According to the appellant, he also had some 
cervical osteoarthritis, with limitation of motion of the 
neck.  The examining physician stated that x-rays were 
interpreted as showing some osteoarthritic changes.  The 
examination of the neck showed that the range of motion of 
the neck was limited, particularly in extension, lateral 
rotation, and lateral bending.  The appellant did not 
complain of any radicular pain on extension of the neck, and 
he did not have any atrophy.  The deep tendon reflexes (DTR) 
at the right triceps were reduced as compared with that on 
the left.  Other reflexes seemed to be symmetrical.  
Examination of the lower limbs showed no weakness and the 
gait was normal.  

In the appellant's April 1993 VA examination, the appellant 
underwent an electromyograph (EMG).  The results of the EMG 
were interpreted as showing no evidence of radiculopathy in 
either upper extremity.  The examiner stated that the 
appellant seemed to have very mild sensory conduction 
problems in both upper extremities that could possibly denote 
a mild sensory neuropathy.  According to the examiner, the 
osteoarthritic changes and limitation of motion of the neck 
did not seem to be producing radicular difficulties at the 
present time or any signs of myelopathy.  The examiner 
indicated that the peripheral neuropathy was unrelated to the 
injury of 1946.  

In December 1993, a hearing was conducted at the RO.  At that 
time, the appellant testified that following his automobile 
accident in 1946, he suffered from chronic headaches and neck 
pain.  (Transcript, p.9).  The appellant stated that since 
the accident, he had also experienced a limited range of 
motion of his neck.  (Id.).  He indicated that at present, he 
had headaches approximately once or twice a week, and that 
they lasted approximately two to three minutes.  (Id.).  The 
appellant noted that he was not currently taking any 
medication for his headaches because his physician had 
informed him that medication would not alleviate the pain.  
(T.10).  According to the appellant, he also suffered from 
muscle spasms.  (Id.).  He testified that he did not have any 
shooting pain or numbness coming down his arm from the neck 
area.  (T.14).  The appellant noted that after his separation 
from the military, he went to Pasadena Junior College.  
(T.11).  According to the appellant, most of his subsequent 
employment involved "desk jobs."  (Id.).  

A private medical statement from B.W.G., M.D., dated in 
September 1995, shows that at that time, Dr. G. indicated 
that he had been treating the appellant since 1989.  Dr. G. 
noted that according to the appellant, while he was in the 
military, he injured his C1-C7 vertebra in a motor vehicle 
accident.  Dr. G. stated that the appellant's current 
disabilities included recurrent severe muscle strain, 
headaches, and degenerative cervical arthritis at C4-6.  
According to Dr. G., the appellant's x-ray findings included 
severe cervical osteoarthritis at multiple levels, especially 
at C4-6.  Dr. G. also noted that there was a partial 
subluxation at C4-6, left side.  

In February 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that he suffered from chronic 
headaches which lasted approximately two to three minutes.  
(Transcript, p.3).  The appellant stated that in an eight 
hour period, he would have approximately a "dozen" 
headaches.  (T.6).  He indicated that he had pain in his 
neck, but that the pain did not really radiate down his 
shoulders.  (T.8).  According to the appellant, he was 
currently working as a part time driver for senior citizens.  
(T.6).  The appellant noted that if he experienced a headache 
while he was driving, he would have to pull over to the side 
of the road and walk around his car until the pain subsided.  
(T.3).  He reported that his neck pain did not prevent him 
from looking to the side to check for traffic, but that he 
essentially protected his neck by moving his whole body 
instead of just his neck.  (T.9,10).  According to the 
appellant, he could no longer participate in sports because 
of his neck disability.  (T.12). 

In March 1996, the appellant submitted statements from the 
following people: (1) Mr. G.P., a friend from work, and (2) 
Mr. V.M., a friend from work.  The statements both support 
the appellant's contention that he currently suffers from 
neck pain and stiffness, and headaches.  

In September 1997, the RO received outpatient treatment 
records from the Reno VAMC, from January 1990 to August 1997.  
The records show that in August 1995, the appellant was 
treated after complaining of problems with his neck and with 
headaches.  The impression was of chronic headaches and neck 
pain.  The remaining records show treatment for unrelated 
disorders.  

In December 1997, the appellant underwent a VA examination.  
At that time, he complained of periodic neck pain.  The 
appellant indicated that the pain started in the cervical 
area and radiated to his forehead, which resulted in a one to 
two minute headache.  According to the appellant, his 
headaches occurred two to three times a week.  The physical 
examination showed that the appellant was able to laterally 
bend his head to the right, 15 degrees, and to the left, 10 
degrees.  The examiner stated that he based the following 
diagnosis on the appellant's 1992 x-ray of the cervical 
spine.  The x-ray revealed a straightened lordotic curve and 
well maintained vertebral bodies, with degenerative disc 
disease at C3-4 and C6-7.  According to the x-ray report, it 
was also noted that the C3-4 and C6-7 disc spaces both 
appeared moderately narrowed with hypertrophic osteoarthritic 
changes at all disc space levels below C-3.  The C2-3 
apophyseal joints appeared fused.  The diagnosis was of 
degenerative disc disease, with associated hypertrophic 
osteoarthritic changes.  The examiner indicated that he 
needed a current x-ray in order to render a diagnosis.  The 
Board notes that although the examiner stated that x-rays had 
been ordered the same day of the December 1997 VA 
examination, the record is negative for any x-rays.  

In a May 1998 decision, the Board remanded this case.  At 
that time, the Board noted that the United States Court of 
Appeals for Veterans' Claims (Court) (formerly the United 
States Court of Veterans Appeals) had held that the veteran 
could be rated separately for different manifestations of the 
same injury where "none of the symptomatology for any one of 
the. . . conditions [was] duplicative of or overlapping with 
the symptomatology of the other . . . conditions," and that 
such combined rating did not constitute pyramiding prohibited 
by 38 C.F.R. § 4.14 (1997).  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  The Board noted that as the record was 
unclear as to whether the RO had considered whether the 
appellant's headaches, traumatic arthritis at C-2, and 
degenerative disc disease at the C3-4 and C6-7 levels were 
evaluated in light of Esteban, the Board determined that 
additional development was warranted.  Thus, the Board 
remanded the case and requested that the RO obtain any 
additional records from health care providers who had treated 
the appellant at any time, including following service, for 
his neck disability, to include any x-rays which were taken 
during the appellant's December 1997 VA examination.  
Thereafter, the RO was to schedule the appellant for a VA 
examination in order to determine the nature and severity of 
his service-connected residuals of a fracture of the second 
vertebra.  The examiner was specifically requested to 
separate, if possible, the symptomatology associated with any 
neck disability diagnosed, to include traumatic arthritis at 
C-2 and degenerative disc disease at the C3-4 and C6-7 
levels.  The examiner was also requested to determine whether 
any (or all) of the conditions identified was a manifestation 
of the appellant's service-connected residuals of a fracture 
of the second cervical vertebra, and if so, to determine, if 
possible, whether the symptomatology for any one (or all) of 
the conditions was separate and distinct from, or was 
duplicative of or overlapping with, or aggravated by, the 
symptomatology of the other conditions.  

In July 1998, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  At that time, the appellant 
indicated that he had received medical treatment for his 
service-connected neck disability at the White City VA 
Domiciliary and at the Reno VAMC.  

In October 1998, the RO received outpatient treatment records 
from the White City VA Domiciliary and the Reno VAMC, from 
December 1989 to October 1998.  The records are mostly 
duplicative copies of records already associated with the 
claims file.  

In December 1998, the appellant underwent a VA neurological 
examination.  At that time, the appellant gave a history of 
his service-connected neck disability.  The appellant stated 
that because of his neck disability, he suffered from chronic 
headaches.  He indicated that at present, his headaches 
occurred approximately once a week, and that they did not 
result in prostration or loss of control.  The physical 
examination showed that in regards to cervical range of 
motion for the appellant's neck, flexion was to 30 degrees, 
extension was to 20 degrees, right lateral flexion was to 25 
degrees, left lateral flexion was to 20 degrees, right 
rotation was to 30 degrees, and left rotation was to 35 
degrees.  Straight leg raising was full when tested sitting 
and distracted, and strength was normal in both the upper and 
lower extremities.  Pinprick sensation was intact in both 
upper and lower extremities, and no C-2 dermatomal sensory 
loss was seen.  The impression was of a C-2 fracture, with 
subluxation at C-2 on C-3 in 1946.  

In the appellant's December 1998 VA examination, the examiner 
stated that for two reasons, it was his determination that 
there was a clear association with the appellant's injury and 
his subsequent headaches.  The first reason was that the 
appellant did not have any headaches prior to the injury.  
The second reason was that the range of motion in the 
cervical spine, as described above, was limited in rotation 
far in excess of what aging changes would explain.  According 
to the examiner, the range of motion was compatible to an 
upper cervical injury.  The examiner indicted that most 
rotation of the cervical spine took place in the upper 
cervical segments, and most flexion and extension took place 
in the lower cervical segments.  The examiner noted that 
there was arthritis of the cervical spine, but that that was 
probably accelerated by the 1946 injury.  Upon a review of 
the appellant's service medical records, the examiner 
reported that in June 1946, the appellant's physical 
examination showed that there was "very slight stiffness of 
the neck."  According to the examiner, degenerative 
arthritis of the lower cervical spine was a fairly unusual 
cause of the appellant's kind of headaches, though it could 
have occasionally caused more chronic tension type headaches.  
The examiner stated that the appellant's putative 
degenerative arthritis did not appear to be playing any role 
in his headache disorder.  

In December 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his neck disability.  He 
stated that at present, he had chronic neck pain and suffered 
from headaches.  The physical examination showed that muscle 
condition was average.  Rotation of the neck was 40/40 and 
lateral bending was 25/10.  Flexion was to 25 degrees, and 
extension was to 20 degrees.  There was moderate pain with 
the above movements.  Vertical compression on the neck was 
not bothersome, and the neck and trapezius muscles were 
nontender.  Intrinsic muscle function was slightly decreased 
in the right hand, possibly representing cervical nerve root 
impairment.  Sensation was normal in both hands, and the 
ulnar nerve was nontender at both elbows.  In regards to an 
assessment, the examining physician stated that the appellant 
had a history of a neck injury, with resulting neck pain.  
The examiner indicated that the neck had progressed to some 
disk degeneration.  According to the examiner, the appellant 
had experienced continued pain and moderate loss of motion, 
which were diagnosed as chronic muscular strain superimposed 
on degenerative stiffness.  

In regards to the question as to which of the appellant's 
current symptoms were related to his in-service accident, the 
examiner stated that the pattern of the appellant's neck 
symptoms had remained unchanged since the military, regarding 
the distribution of pain.  There had been some moderate 
worsening over the years, which was at least partly secondary 
to aging.  According to the examiner, some of the worsening 
was because of further degeneration in the areas injured in 
the military.  The examiner noted that in his opinion, 70 
percent of the appellant's present neck pain and loss of 
motion was directly related to problems that had started in 
the military and had progressed since that time.  The 
examiner reported that approximately one-third of the 
appellant's present pain and loss of motion was from 
unrelated aging since the military.  According to the 
examiner, the pain patterns from the aging changes were 
exactly the same as the pain patterns that the appellant had 
had from the original military problem.  

In February 1999, the RO scheduled the appellant for an 
additional VA examination.  At that time, the RO noted that 
the previous VA examinations were inadequate and did not 
address all of the questions from the Board's May 1998 remand 
decision.  Thus, in February 1999, the appellant underwent a 
VA examination.  At that time, he gave a history of his neck 
disability.  He stated that at present, he continued to 
suffer from headaches and chronic neck pain.  According to 
the appellant, he had recently developed some tingling in the 
right forearm and hand.  The physical examination showed that 
rotation of the neck was 45/40, and lateral bending was 
15/10.  Flexion was to 30 degrees, and extension was to 20 
degrees.  There was some mild pain with those movements.  
Vertical compression on the neck was not bothersome.  
Sensation felt normal in both hands, and intrinsic muscle 
function was slightly decreased in the left hand.  The neck 
and trapezius muscles were nontender.  

In the appellant's February 1999 VA examination, the examiner 
stated that the appellant had a history of a neck injury, 
with a fracture of the C-2 vertebra.  The examiner indicated 
that the appellant's neck had progressed to some degenerative 
changes.  The examiner noted that continued neck pain was 
diagnosed as chronic muscular strain superimposed on post-
traumatic and degenerative instability.  According to the 
examiner, cervical nerve roots were probably "okay," and 
the December 1998 VA examination indicated that nerve roots 
were "okay."  In regards to the question as to whether 
degenerative changes at C3-4 and C6-7 were related to the 
post-traumatic changes at C-2, the examiner stated that he 
could not answer that question until he reviewed the 
appellant's recently ordered x-rays.  

In February 1999, the appellant had x-rays taken of his 
cervical spine.  At that time, the x-rays were interpreted as 
showing some narrowing of the C3-4 foramen, bilaterally, more 
so on the left than the right.  There were spondylotic 
changes at C3-4, C5-6, and C6-7.  The diagnoses included the 
following: (1) degenerative changes with some narrowing of 
the C3-4 foramen, greater on the left than on the right, and 
(2) spondylotic changes present at C3-4, C5-6, and C6-7.  

In March 1999, the examiner from the appellant's February 
1999 VA examination submitted an addendum to his report.  At 
that time, the examiner stated that upon a review of the 
appellant's February 1999 x-rays, it was his conclusion that 
the appellant had disc degeneration at multiple levels.  The 
examiner indicated that the appellant would have probably 
been showing some disc degeneration by now in the cervical 
spine even if he had not had the injury at C-2.  The changes 
were somewhat worse at C3-4, especially regarding foraminal 
encroachment.  According to the examiner, some of appellant's 
changes were related to the trauma at C-2.  It was the 
examiner's opinion that 60 percent of the degenerative 
problems in the appellant's neck would have probably been 
there even without the injury in the military.  The examiner 
further indicated that 40 percent of the present degenerative 
problems represented difficulty started by the military 
and/or worsening because of sequelae from the in-service 
injury.  According to the examiner, 40 percent of the 
degenerative disc disease in the appellant's cervical spine 
was probably related to the appellant's injury in the 
military. 

In a May 1999 rating action, the RO increased the appellant's 
disabling rating for his service-connected residuals of a 
fracture at C-2, with degenerative disc disease at C3-4, C5-
6, and C6-7, from 10 percent to 30 percent disabling under 
Diagnostic Codes 5285 to 5290.  The RO also granted the 
appellant's claim of entitlement to service connection for 
headaches, as secondary to the service-connected neck 
disability, and assigned a zero percent disabling rating 
under Diagnostic Code 8199-8100.  


II.  Analysis

Initially, the Board finds that the appellant's claim for 
entitlement to an increased rating for the residuals of a 
fracture of the second cervical vertebra, is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See generally 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When the 
appellant submits a well grounded claim, VA must assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

In this regard, the Board remanded this case in May 1998.  At 
that time, the Board requested that the RO obtain additional 
records, VA or private, inpatient or outpatient, from 
providers who had treated the appellant at any time, 
including following service, for his neck disability, to 
include any x-rays which were taken during the appellant's 
December 1997 VA examination.  In addition, the RO was to 
schedule the appellant for a VA examination in order to 
determine the nature and severity of the appellant's service-
connected neck disability.  The Board notes that in October 
1998, the RO received outpatient treatment records from the 
White City VA Domiciliary and the Reno VAMC, from December 
1989 to October 1998.  The Board further notes that VA 
examinations were conducted in December 1998 and February 
1999.  Moreover, the Board observes that although the RO did 
not obtain the x-rays which were taken during the appellant's 
December 1997 VA examination, x-rays of the appellant's 
cervical spine were taken in February 1999.  Therefore, the 
Board is satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the appellant in 
the development of evidence pertinent to his claim has been 
met.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

As previously stated, the appellant's service-connected 
residuals of a fracture of the second cervical vertebra, has 
been rated as 30 percent disabling under Diagnostic Codes 
5285 to 5290.  

Residuals of a fracture of a vertebral body without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) warrants a 60 percent evaluation.  Residuals of a 
fracture of a vertebral body with cord involvement, 
bedridden, or requiring long leg braces warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a,  Diagnostic Code 5285 
(1999).

Complete bony fixation (ankylosis) of the spine at a 
favorable angle warrants a 60 percent evaluation.  Complete 
bony fixation of the spine at an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286.  (1999).

Favorable ankylosis of the cervical spine warrants a 30 
percent evaluation. Unfavorable ankylosis of the cervical 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (1999).

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation. Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation, and severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).  

The Board also notes that arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  

The appellant's service-connected neck disability may also be 
rated under Diagnostic Code 5293.  Diagnostic Code 5293 
provides for the evaluation of intervertebral disc syndrome.  
Under Diagnostic Code 5293, a 20 percent rating is warranted 
for mild intervertebral disc syndrome with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome evidenced by recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his neck 
disability causes him.  He states that he has chronic neck 
pain.  According to the appellant, he also has a decreased 
range of motion.  The appellant has submitted numerous 
statements from his friends and co-workers in support of his 
contentions.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, after assessing the evidence of record 
in light of the applicable criteria, the Board is of the 
opinion that an increased rating for the appellant's service-
connected residuals of a fracture of the second cervical 
vertebra, is not warranted.  The Board observes that in the 
appellant's August 1992 VA examination, the appellant was 
diagnosed with a fracture of the C-2, remote, with traumatic 
arthritis and decreased range of motion.  In addition, in Dr. 
B.W.G.'s statement, dated in September 1995, Dr. G. diagnosed 
the appellant with severe muscle strain, headaches, and 
degenerative cervical arthritis at C4-6.  The Board further 
observes that in the appellant's December 1997 VA 
examination, the appellant was able to laterally bend his 
head to the right, 15 degrees, and to the left, 10 degrees.  
The diagnosis was of degenerative disc disease with 
associated hypertrophic osteoarthritic changes.  Moreover, in 
the appellant's December 1998 VA neurological examination, 
flexion was to 30 degrees, extension was to 20 degrees, right 
lateral flexion was to 25 degrees, left lateral flexion was 
to 20 degrees, right rotation was to 30 degrees, and left 
rotation was to 35 degrees.  The impression was of a C-2 
fracture, with subluxation at C-2 on C-3 in 1946.  

The Board notes that in the appellant's December 1998 VA 
examination, rotation of the neck was 40/40 and lateral 
bending was 25/10.  Flexion was to 25 degrees, and extension 
was to 20 degrees.  There was moderate pain with the above 
movements.  Vertical compression on the neck was not 
bothersome, and the neck and trapezius muscles were 
nontender.  In regards to an assessment, the examining 
physician stated that the appellant had a history of a neck 
injury, with resulting neck pain.  The examiner indicated 
that the neck had progressed to some disk degeneration.  
According to the examiner, the appellant had experienced 
continued pain and moderate loss of motion, which were 
diagnosed as chronic muscular strain superimposed on 
degenerative stiffness.  Moreover, the Board further notes 
that in the appellant's most recent VA examination, in 
February 1999, rotation of the neck was 45/40, and lateral 
bending was 15/10.  Flexion was to 30 degrees, and extension 
was to 20 degrees.  There was some mild pain with those 
movements.  Vertical compression on the neck was not 
bothersome, and the neck and trapezius muscles were 
nontender.  In addition, x-rays of the appellant's cervical 
spine, dated in February 1999, were interpreted as showing 
the following: (1) degenerative changes with some narrowing 
of the C3-4 foramen, greater on the left than on the right, 
and (2) spondylotic changes present at C3-4, C5-6, and C6-7.

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
the applicable Diagnostic Codes.  The Board has considered 
the appellant's service-connected neck disability under 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine).  However, the Board notes that the appellant is 
currently in receipt of the maximum schedular evaluation 
provided under Diagnostic Code 5290.  In addition, the Board 
notes that the medical evidence of record does not show that 
the appellant's neck disability involves abnormal mobility 
requiring neck brace (jury mast) (Diagnostic Code 5285), 
complete bony fixation of the spine (Diagnostic Code 5286), 
or ankylosis (Diagnostic Code 5287).  38 C.F.R. § 4.71a 
(1999).  Thus, these Diagnostic Codes are not applicable in 
this case.

The Board further observes that an increased rating under 
Diagnostic Code 5293 is also not warranted.  The Board notes 
that although in the appellant's August 1992 VA examination, 
the examiner noted that there was no radiculopathy, the 
outpatient treatment records from the Reno VAMC, dated in 
November 1992, show that at that time, the appellant was 
diagnosed as status-post spine injury, with radicular 
symptoms.  In addition, in the appellant's December 1998 VA 
examination, the examiner stated that intrinsic muscle 
function was slightly decreased in the right hand, possibly 
representing cervical nerve root impairment.  Moreover, in 
the appellant's most recent VA examination, in February 1999, 
intrinsic muscle function was slightly decreased in the left 
hand.  However, the Board observes that in April 1993, the 
appellant had an EMG.  The results of the EMG were 
interpreted as showing no evidence of radiculopathy in either 
upper extremity.  The examiner stated that the appellant 
seemed to have very mild sensory conduction problems in both 
upper extremities that could possibly denote a mild sensory 
neuropathy.  According to the examiner, the osteoarthritic 
changes and limitation of motion of the neck did not seem to 
be producing radicular difficulties at the present time or 
any signs of myelopathy.  The examiner indicated that the 
peripheral neuropathy was unrelated to the injury of 1946.  
The Board further observes that in the appellant's February 
1999 VA examination, the examiner stated that the appellant's 
cervical nerve roots were probably "okay."  Thus, in light 
of the above, it is the Board's determination that the 
evidence of record does not show severe intervertebral disc 
syndrome evidenced by recurring attacks with intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Accordingly, an increased rating under Diagnostic Code 5293 
is not warranted. 

In light of the above, the Board concludes that the 
appellant's current symptomatology does not warrant a higher 
rating under Diagnostic Codes 5285 to 5290.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the appellant's 
service-connected residuals of a fracture of the second 
cervical vertebra.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected neck disability, interference 
with the appellant's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the appellant outside of the norm, or which present an 
exceptional case where his currently assigned 30 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the residuals of a fracture of the 
second cervical vertebra. 






ORDER

Entitlement to increased rating for the residuals of a 
fracture of the second cervical vertebra is denied.  







		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

